Title: To Thomas Jefferson from Arthur S. Brockenbrough, 15 December 1825
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir,
University of Va
Decr 15 1825
Your favor of the 13th was recd last night, from the contents of it I presume my letter of the 12th was not sufficiently explicit on some points to be correctly understood in the way that I intended it should be, you will therefore please excuse my again troubling you on the subject—It was not my intention to claim additional compensation for any business wherein this institution itself was immediately concerned be the additional trouble what it might, or to complain of the insufficiency of my salary for my services—The additional compensation for receiving the professors fees, I expected to be paid by them agreeable to the amt received and not out of the funds of the institution—I disregard the trouble but the risk it must be admited is considerable in receiving & paying a large amount of money in the hurry of business, and every man is liable to error, if perchance I should by a mistake or even by robbery (which might happen as it will be known I am in the way of recieving money) loose money, would the Professors make it good? I presume not. Counterfit Notes may also be taken in, this is not an improbable case, for it has already happened, in the fees paid in last spring a 50 Dollar counterfit note of the U.S. Bank was taken in by me from whom I could never learn, it was paid away on business of the University, the man to whom it was paid, has informed me it was a counterfit note and that he holds it to be returned to me I expect every day to receive it—I presume no one of the professors will take it of me for fees—It was to secure myself from such losses as  those sir that I asked for additional compensation and that from the Professors under the sanction of the Rector & Visitors—I shall not shrink from the performance of any duty that the Visitors may call on me to perform as Proctor of the University. my wish is to do my duty and promote the interest of the Institution to the best of my ability—The Post masters place I am not particularly anxious to fill, but it appears to me to be the interest of the institution that the Proctor should hold the appointment in as much as a considerable amt of Postage would be saved and I think the monthly reports made by the Faculty to the Parents & Guardians of students should be franked by him—Hotel B formerly occupied by Mr Chapman who has taken Hotel F is now filled by Mr J. B. Ritchieson of King William County in the place of Mr Byers—I have no doubt but an arrangemt could be made with Mr Ritchison to perform the duties of the office at his house, if you think proper to get the office for me I am sir with the highest respect your Obt SertA. S Brockenbrough P.